


--------------------------------------------------------------------------------

 
EXHIBIT 10.3
 
 
 
SECURITIES PURCHASE AGREEMENT
BY AND BETWEEN
STRATA SKIN SCIENCES, INC.
AND
SABBY HEALTHCARE MASTER FUND, LTD.
SABBY VOLATILITY WARRANT MASTER FUND, LTD.






________________________
Dated as of March 30, 2018



--------------------------------------------------------------------------------

 
 

 
 
 

     Page
 
1.
 
PURCHASE AND SALE OF SECURITIES.
 1  
1.1.
Purchased Shares
 1  
1.2.
Closing
 2  
1.3.
Payment of Purchase Price; Delivery of Security
 2
 
2.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 2  
2.1.
Organization and Qualification
 2  
2.2.
Authorization; Enforcement; Validity
 3  
2.3.
Issuance of Purchased Shares
 4  
2.4.
No Conflicts
 4  
2.5.
Consents
 4  
2.6.
Acknowledgment Regarding Buyer's Purchase of Purchased Shares
 5  
2.7.
No General Solicitation; Placement Agent's Fees
 5  
2.8.
No Integrated Offering
 5  
2.9.
Application of Takeover Protections; Rights Agreement
 5  
2.10.
SEC Documents; Financial Statements
 6  
2.11.
Absence of Certain Changes
 6  
2.12.
No Undisclosed Events, Liabilities, Developments or Circumstances
 7  
2.13.
Conduct of Business; Regulatory Permits
 7  
2.14.
Foreign Corrupt Practices
 8  
2.15.
Sarbanes-Oxley Act
 8  
2.16.
Transactions With Affiliates
 8  
2.17.
Equity Capitalization
 8  
2.18.
Indebtedness and Other Contracts
 10  
2.19.
Absence of Litigation
 10  
2.20.
Insurance
 10  
2.21.
Employee Relations
 10  
2.22.
Pensions
 11  
2.23.
Personal Property
 11  
2.24.
Real Property.
 11  
2.25.
Intellectual Property Rights
 12  
2.26.
FDA
 14  
2.27.
Healthcare Matters
 15  
2.28.
Environmental Laws
 16  
2.29.
Product Liability and Warranty
 17  
2.30.
Data Privacy
 17  
2.31.
Tax Status
 17  
2.32.
Internal Accounting and Disclosure Controls
 18  
2.33.
Off Balance Sheet Arrangements
 19  
2.34.
Investment Company Status
 19  
2.35.
Acknowledgement
 19  
2.36.
Manipulation of Price
 19  
2.37.
U.S. Real Property Holding Corporation
 20


 
 
 
 

-i-

--------------------------------------------------------------------------------

 
 
 

       Page  
2.38.
Registration Eligibility
 20  
2.39.
Transfer Taxes
 20  
2.40.
Shell Company Status
 20  
2.41.
Illegal or Unauthorized Payments; Political Contributions
 20  
2.42.
Money Laundering
 20  
2.43.
Registration Rights
 20  
2.44.
Accounts Receivable
 20  
2.45.
Relationships with Customers and Suppliers
 20  
2.46.
Incentive Plan
 21  
2.47.
Acknowledgement
 21   2.48 Acknowledgment Regarding Buyer's Purchase of Purchased Shares  21  
2.49  Acknowledgment Regarding Buyer's Trading Activity  22
 
3.
 
BUYER'S REPRESENTATIONS AND WARRANTIES.
 22  
3.1.
Organization; Authority
 22  
3.2.
No Public Sale of Distribution
 22  
3.3.
Accredited Investor Status
 22  
3.4.
Reliance on Exemptions
 22  
3.5.
Information
 23  
3.6.
No Governmental Review
 23  
3.7.
Transfer or Resale
 23  
3.8.
Validity; Enforcement
 23  
3.9.
No Conflicts
 23  
3.10.
Availability of Funds
 24  
3.11.
Illegal or Unauthorized Payments; Political Contributions
 24  
3.12.
Money Laundering
 24  
3.13.
Legends
 24  
3.14.
Ownership of Common Stock
 24  
3.15.
Foreign Investors
 24
 
4.
 
COVENANTS.
 25  
4.1.
Commercially Reasonable Efforts
 25  
4.2.
Form D and Blue Sky
 25  
4.3.
Reporting Status
 25  
4.4.
Use of Proceeds
 26  
4.5.
Financial Information
 26  
4.6.
Listing
 26  
4.7.
Disclosure of Transactions and Other Material Information
 26  
4.8.
Additional Offering
 27  
4.9.
 Non-Public Information  27   4.10
D&O Insurance
 27  
4.11
Auditors
 28
 
5.
 
REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.
 28  
5.1.
Legends
 28  
5.2.
Removal of Legends
 28    5.3 Failure to Remove Legends  29


 
 
-ii-

--------------------------------------------------------------------------------

 
 
 

     Page
 
6.
 
CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 30
 
7.
 
CONDITIONS TO BUYER'S OBLIGATION TO PURCHASE.
 30
 
8.
 
TERMINATION.
 32  
8.1.
Termination
 32  
8.2.
Consequences of Termination.
 32
 
9.
 
MISCELLANEOUS.
 32  
9.1.
Governing Law; Jurisdiction; Jury Trial
 32  
9.2.
Counterparts
 33  
9.3.
Headings; Gender
 33  
9.4.
Severability
 33  
9.5.
Entire Agreement; Amendments
 34  
9.6.
Notices
 34  
9.7.
Successors and Assigns
 35  
9.8.
No Third Party Beneficiaries
 36  
9.9.
Survival
 36  
9.10.
Further Assurances
 36  
9.11.
Indemnification
 36  
9.12.
Fees and Expenses
 38  
9.13.
Construction
 38  
9.14.
Remedies
 38  
9.15.
Exercise of Right
 38


 
Schedules
Schedule 2 – Company Disclosure Schedule
Schedule 7.1.2 – Subscription Agreement
Schedule 7.1.3 – Registration Rights Agreement
Schedule 7.1.12 – CEO Employment Agreement

 
 
-iii-

--------------------------------------------------------------------------------

 
 


SECURITIES PURCHASE AGREEMENT
This SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of March 30,
2018, is entered into by and among (i) STRATA Skin Sciences, Inc., a Delaware
corporation (the "Company"), and (ii) Sabby Healthcare Master Fund, Ltd. and
Sabby Volatility Warrant Master Fund, Ltd. (collectively "Buyer").
RECITALS
A.          The Company has outstanding shares of common stock, par value $0.001
per share (the "Common Stock"), which shares of Common Stock are currently
traded on the Nasdaq Capital Market (the "Principal Market").
B.          The Company and Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506
of Regulation D ("Regulation D") as promulgated by the United States Securities
and Exchange Commission (the "SEC") under the 1933 Act.
C.          Buyer wishes to purchase, and the Company wishes to issue and sell,
upon the terms and conditions stated in this Agreement, shares of Common Stock
of the Company as further specified herein.
D.          The Board of Directors of the Company (the "Board") has approved
this Agreement, the other Transaction Documents, and the transactions
contemplated hereby and thereby.
E.          The defined terms contained herein are defined in the Index of
Defined Terms attached hereto.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Buyer hereby agree
as follows:
1.          PURCHASE AND SALE OF SECURITIES.
1.1.          Purchased Shares.  At the Closing, subject to the satisfaction (or
waiver) of the conditions set forth in Section 6 and Section 7 below, the
Company shall issue and sell to Buyer, and Buyer shall purchase from the
Company, an aggregate of 925,9261 shares of Common Stock of the Company (the
"Purchased Shares") for an aggregate purchase price of one million



--------------------------------------------------------------------------------

1          Allocated 694,444 shares for Sabby Volatility and 231,482 shares for
Sabby Master.

--------------------------------------------------------------------------------





dollars ($1,000,000)2 (the "Purchase Price"), reflecting a price per share of
$1.08 (rounded up to nearest number of whole shares).
1.2.          Closing.  The closing (the "Closing") of the purchase of the
Purchased Shares by Buyer as contemplated by this Agreement shall occur at the
offices of Pepper Hamilton LLP, 1313 North Market Street, Suite 5100,
Wilmington, Delaware 19801 or by an exchange of signature pages by fax or email,
unless another place or method is agreed to by the Company and Buyer.  The date
and time of the Closing (the "Closing Date") shall be 10:00 a.m., New York time,
on the first (1st) Business Day on which the conditions to the Closing set forth
in Section 6 and Section 7 below are satisfied or waived (or such later date as
is mutually agreed to by the Company and Buyer).  As used herein, "Business Day"
means any day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York are authorized or required by law to remain closed.
1.3.          Payment of Purchase Price; Delivery of Security.  On the Closing
Date, (i) Buyer shall pay the Purchase Price to the Company for the Purchased
Shares by wire transfer of immediately available funds in accordance with the
Company's written wire instructions and (ii) the Company shall issue to Buyer
the Purchased Shares registered in the name of Buyer, and evidenced by a stock
certificate delivered at Closing in the manner set forth in Section 5.1.
2.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to Buyer the matters set forth in this
Section 2, as may be qualified by the corresponding section of the disclosure
schedule delivered by the Company to Buyer (the "Company Disclosure Schedule"). 
These representations and warranties, and the information set forth in the
Company Disclosure Schedule, are current as of the date of this Agreement,
except to the extent that a representation, warranty or section of the Company
Disclosure Schedule expressly states that such representation or warranty, or
information in such section of the Company Disclosure Schedule, is current only
as of an earlier date.
2.1.          Organization and Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the requisite power and authorization to own its properties
and to carry on its business as now being conducted and as presently proposed to
be conducted.  The Company has no subsidiaries other than MTech India LLC and
Photomedex India Private Limited (the "Subsidiaries").   Except as set forth in
Schedule 2.1 of the Company Disclosure Schedule, each of the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation (or formation, as applicable), and has the
requisite power and authorization to own its properties and to carry on its
business as now being conducted and as presently proposed to be conducted.  The
Company and each of the Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the



--------------------------------------------------------------------------------

2          $1 million Broadfin, $750,000 Sabby Volatility, $250,000, Sabby
Healthcare
- 2 -

--------------------------------------------------------------------------------



          

extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. "Material Adverse Effect" means any material adverse
effect on (i) the business, properties, assets, liabilities, prospects,
operations (including results thereof) or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (ii) the authority or
ability of the Company to perform any of its obligations under any of the
Transaction Documents; provided, however, that any effect, to the extent
resulting from any of the following, in and of itself or themselves, shall not
constitute, and shall not be taken into account in determining whether there has
been or will be, a Material Adverse Effect:  (i) changes in general economic,
regulatory or political conditions or changes generally affecting the securities
or financial markets; (ii) any actions, suits, claims, hearings, arbitrations,
investigations or other proceedings relating to or arising out of this Agreement
or the transactions contemplated by this Agreement by or before any governmental
entity; (iii) a change in the market price or trading volume of the Common
Stock; (iv) changes in general economic conditions or changes affecting the
industry in which the Company operates generally (as opposed to Company-specific
changes) so long as such changes do not have a disproportionate effect on the
Company and its Subsidiaries taken as a whole; and (v) any implementation or
adoption after the date hereof by a governmental authority of or changes or
prospective changes in, applicable laws or accounting rules, including generally
accepted accounting principles or interpretations thereof, or any changes or
prospective changes in the interpretation or enforcement of any of the
foregoing.  The Subsidiaries are wholly owned directly or indirectly by the
Company, the shares in the Subsidiaries are free and clear of any encumbrances
and no Person other than the Company has any rights convertible or exercisable
into equity interests in any of the Subsidiaries or has claimed any encumbrance
in respect of the shares in the Subsidiaries.  "Person" means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and a government or any
department or agency thereof.  The Company does not have any equity interest in
(or any right convertible or exercisable into equity interest of) any entity
other than the Subsidiaries.  Neither of the Subsidiaries has any equity
interest in (or any right convertible or exercisable into equity interest of)
any other entity.
2.2.          Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into, and perform its
obligations under, this Agreement and the other Transaction Documents to which
it is a party, and to issue the Purchased Shares in accordance with the terms
hereof and thereof as applicable, subject to the receipt of the affirmative vote
of the holders of a majority of the votes cast at the Company Stockholders
Meeting (as defined in the Accelmed SPA) (the "Company Stockholder Approval"). 
The execution and delivery by the Company of this Agreement and the other
Transaction Documents to which it is a party, and the consummation by the
Company of the transactions contemplated hereby and thereby, have been duly
authorized by the Board and, other than the filing with the SEC of one or more
Registration Statements (as defined in the Registration Rights Agreement) in
accordance with the requirements of the Registration Rights Agreement, a Form D
with the SEC and any other filings as may be required by any state securities
agencies, no further filing, consent or authorization is required by the
Company, the Board or its stockholders or other governing body, other than the
Company Stockholder Approval.  This Agreement has been, and the other
Transaction Documents to which the Company is a party will be, upon delivery at
the Closing, duly executed and delivered by the Company, and each constitutes,
or when delivered in accordance with the terms hereof will constitute, the
legal, valid and binding obligation of the
- 3 -

--------------------------------------------------------------------------------



          

Company, enforceable against the Company in accordance with its respective
terms, (i) except as  such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors' rights and remedies, (ii) except as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies  and except as rights to indemnification and to
contribution may be limited by federal or state securities law. "Transaction
Documents" means, collectively, this Agreement, the Stockholders Undertakings
(as defined in the Accelmed SPA), the Registration Rights Agreement, and each of
the other agreements and instruments entered into or delivered by any of the
parties hereto in connection with the transactions contemplated hereby and
thereby, as may be amended from time to time.
2.3.          Issuance of Purchased Shares.  The issuance of the Purchased
Shares is (or will be prior to the Closing) duly authorized and, upon issuance
in accordance with the terms of the Transaction Documents, will be validly
issued, fully paid and non-assessable and free from all preemptive or similar
rights, taxes, liens, charges and other encumbrances with respect to the issue
thereof.  Subject to the accuracy of the representations and warranties of Buyer
in this Agreement, the offer and issuance by the Company of the Purchased Shares
is exempt from registration under the 1933 Act.
2.4.          No Conflicts.  Assuming receipt of the Company Stockholder
Approval, the execution, delivery and performance by the Company of the
Transaction Documents to which it is a party, and the consummation by the
Company of the transactions contemplated hereby and thereby, will not (i) result
in a violation of the Certificate of Incorporation of the Company, any capital
stock of the Company or Bylaws of the Company, (ii) materially conflict with, or
constitute a material default (or an event which with notice or lapse of time or
both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
indenture or instrument to which the Company is a party, or (iii) assuming the
accuracy of the representations and warranties of Buyer set forth herein, result
in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, foreign, federal and state securities laws and
regulations and the rules and regulations of the Principal Market) applicable to
the Company or by which any property or asset of the Company is bound and which
will have a Material Adverse Effect.
2.5.          Consents.  The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with (other than
the filing with the SEC of one or more Registration Statements in accordance
with the requirements of the Registration Rights Agreement, a Form D with the
SEC, obtaining the Company Stockholder Approval, the consents required pursuant
to Section Error! Reference source not found. of the Disclosure Schedule (all of
which shall be obtained by the Company at or prior to Closing), the filings
required pursuant to Section 4.8, and any other filings, notices or applications
as may be required by any state securities agencies), any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its respective obligations under,
or contemplated by, the Transaction Documents, in each case, in accordance with
the terms hereof or thereof. Assuming the Company Stockholder Approval is
obtained, there is no requirement for the Company to obtain approval of the
Principal Market for listing or trading of the "Registrable Securities" (as
defined in the Registration Rights Agreement) which constitute Common Stock.
 
- 4 -

--------------------------------------------------------------------------------



 
2.6.          Acknowledgment Regarding Buyer's Purchase of Purchased Shares. 
The Company acknowledges and agrees that Buyer is acting solely in the capacity
of an arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that Buyer is not (i) an
officer or director of the Company, (ii) an "affiliate" (as defined in Rule 144)
of the Company or (iii) to its Knowledge, a "beneficial owner" of more than 10%
of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
Exchange Act of 1934 as amended (the "1934 Act")).  The Company further
acknowledges that Buyer is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby, and any advice given by
Buyer or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to Buyer's purchase of the Purchased Shares.  The Company further
represents to Buyer that the Company's decision to enter into the Transaction
Documents to which it is a party has been based solely on the independent
evaluation by the Company and its representatives.
2.7.          No General Solicitation; Placement Agent's Fees.  Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Purchased Shares.  The Company shall be responsible for the payment of any
placement agent's fees, financial advisory fees, or brokers' commissions (other
than for Persons engaged by Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby.  The Company has not
engaged any placement agent or other agent in connection with the offer or sale
of the Purchased Shares.
2.8.          No Integrated Offering.  None of the Company or any of its
affiliates, nor any Person acting on its behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Purchased Shares under the 1933 Act, whether through integration with
prior offerings or otherwise.  None of the Company, its affiliates nor any
Person acting on its behalf will take any action or steps that would require
registration of the issuance of any of the Purchased Shares under the 1933 Act
or cause the offering of any of the Purchased Shares to be integrated with other
offerings of securities of the Company.
2.9.          Application of Takeover Protections; Rights Agreement.  The
Company and the Board have taken all necessary action in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement) or other similar anti-takeover provision under the laws of
any jurisdiction applicable to the Company, the Certificate of Incorporation,
Bylaws or other organizational documents, or otherwise, which is or could become
applicable to Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company's issuance of the
Purchased Shares and Buyer's ownership of the Purchased Shares.  Without
limiting the generality of the foregoing, the Board has approved Buyer becoming
an "interested stockholder" within the meaning of Section 203 of Delaware
General Corporation Law as a result of the transactions contemplated by this
Agreement.  The Company does not have any stockholder rights plans or similar
arrangements relating to accumulations of beneficial ownership of shares of
Common Stock or a change in control of the Company.
 
- 5 -

--------------------------------------------------------------------------------



 
2.10.          SEC Documents; Financial Statements.  Except as set forth on
Section 2.10 of the Company Disclosure Schedule, since December 31, 2016, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act or has received an extension of such time of filing
(all of the foregoing filed prior to the date hereof and all exhibits and
appendices included therein and financial statements, notes and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the "SEC Documents").  The Company has delivered to Buyer or its
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system.  As of their respective dates, each of the
SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  As of their respective dates, the
financial statements of the Company included in the SEC Documents complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude the footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate).
2.11.          Absence of Certain Changes. Except as set forth in Section 2.11
of the Company's Disclosure Schedule, Since the date of the Company's most
recent audited financial statements contained in a Form 10-K, except as
disclosed in the SEC Documents filed subsequent to such Form 10-K, there has
been no Material Adverse Effect.  Since the date of the Company's most recent
audited financial statements contained in a Form 10-K, the Company has not (i)
declared or paid any dividends, (ii) sold any assets outside of the ordinary
course of business or (iii) made any material capital expenditures, individually
or in the aggregate, outside of the ordinary course of business.  The Company
has not taken any steps to seek protection pursuant to any law or statute
relating to bankruptcy, insolvency, reorganization, receivership, liquidation or
winding up, nor does the Company have any Knowledge or reason to believe that
any of its creditors intend to initiate involuntary bankruptcy proceedings or,
except as set forth in Section 2.11 of the Company's Disclosure Schedule, any
actual Knowledge of any fact which would reasonably lead a creditor to do so. 
After giving effect to the transactions contemplated hereby to occur at or prior
to the Closing, (i) the Company will not be Insolvent and (ii) the Company has
not engaged in any business or in any transaction, and the Company is not about
to engage in any business or in any transaction, for which the Company's
remaining assets constitute unreasonably small capital.
"Insolvent" means, (i) the present fair saleable value of the Company's assets
is less than the amount required to pay the Company's total Indebtedness, (ii)
the Company is unable to pay its
- 6 -

--------------------------------------------------------------------------------



 
 debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (iii) the Company has current plans
to incur or believes that it will incur debts that would be beyond its ability
to pay as such debts mature.  "Indebtedness" means, with respect to any Person,
without duplication, (i) all obligations of such Person for borrowed money, (ii)
all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (iii) all guarantees and arrangements having the economic effect of
a guarantee of such Person of any other Indebtedness of any other Person, (iv)
obligations under letters of credit, bank guarantees and other similar
contractual obligations entered into by or on behalf of such Person (in each
case whether or not drawn, contingent or otherwise), (v) liabilities related to
the deferred purchase price of property or services (including any earn-outs,
contingent payments, seller notes or other similar obligations in connection
with the acquisition of a business) other than those trade payables and accrued
expenses incurred in the ordinary course of business, (vi) liabilities pursuant
to capitalized leases to the extent required to be capitalized under generally
accepted accounting principles, and (vii) net liabilities arising out of
interest rate and currency swap arrangements and any other arrangements designed
to provide protection against fluctuations in interest or currency rates. On the
Closing Date, except as set forth on Schedule 2.13 of the Company's Disclosure
Statement, the Company and the Subsidiaries will not have any Indebtedness or
other liabilities other than Indebtedness and liabilities (i) set forth in the
last Quarterly Report on Form 10-Q filed by the Company with the SEC, or (ii)
meeting both of the following conditions: (A) such Indebtedness or liabilities
arose after the date of filing with the SEC of the Company's last Quarterly
Report on Form 10-Q, and (A) were incurred in the ordinary course of business of
the Company and the Subsidiaries and in compliance with the covenants and
agreements of the Company contained herein.
2.12.          No Undisclosed Events, Liabilities, Developments or
Circumstances.  To the Company's Knowledge, no event, liability, development or
circumstance has occurred or exists with respect to the Company, any of the
Subsidiaries, or any of their respective businesses, properties, liabilities,
prospects, operations (including results thereof) or condition (financial or
otherwise) that (i) would be required to be disclosed by the Company under
applicable securities laws on a Registration Statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced, or (ii) would reasonably likely to have a
Material Adverse Effect.
2.13.          Conduct of Business; Regulatory Permits.  The Company is not in
violation of any term of or in default under its Certificate of Incorporation,
any certificate of designation, or Bylaws.  Except as would not have a Material
Adverse Effect or as described in the NASDAQ Letters (as defined below), to the
Company's Knowledge, neither the Company nor any of the Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or to such Subsidiary, and neither the
Company nor any of the Subsidiaries will conduct its business in violation of
any of the foregoing.  Without limiting the generality of the foregoing, except
as described in the NASDAQ Letters, the Company is not in violation of any of
the rules, regulations or requirements of the Principal Market and has no
Knowledge of any facts or circumstances that could reasonably lead to suspension
of the Common Stock by the Principal Market in the foreseeable future.  Since
January 1, 2017, (i) the Common Stock has been designated for quotation on the
Principal Market, (ii) trading in the Common Stock has not been suspended by the
SEC or the Principal Market and (iii) except as described in the NASDAQ Letters,
the Company has received no communication, written or
- 7 -

--------------------------------------------------------------------------------



 
oral, from the SEC or the Principal Market regarding the suspension of the
Common Stock from the Principal Market.  Each of the Company and the
Subsidiaries possesses all certificates, authorizations and permits issued by
the appropriate regulatory authorities necessary to conduct its businesses,
except where the failure to possess such certificates, authorizations or permits
would not have, individually or in the aggregate, a Material Adverse Effect, and
the Company has not received any written or oral notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit. The "NASDAQ Letters" means the letters dated as of April 27, 2016 and
October 25, 2016, delivered by the Principal Market to the Company.
2.14.          Foreign Corrupt Practices.  Neither the Company nor any of the
Subsidiaries nor, to the Company's Knowledge, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of the
Subsidiaries (as applicable) has, in the course of its actions for, or on behalf
of, the Company or any of the Subsidiaries (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
2.15.          Sarbanes-Oxley Act.  Except as set forth on Schedule 2.15 of the
Company's Disclosure Schedule, The Company is in compliance in all material
respects with all applicable requirements of the Sarbanes-Oxley Act of 2002 and
all applicable rules and regulations promulgated by the SEC thereunder.
2.16.          Transactions With Affiliates.  Except as set forth in the SEC
Documents and other than the Transaction Documents, except as set forth on
Schedule 2.16of the Company's Disclosure Statement,  none of the officers or
directors of the Company, and to the Company's Knowledge, none of the employees
or affiliates of the Company is presently a party to any transaction with the
Company (other than for ordinary course services as employees, officers or
directors and immaterial transactions), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any such officer, director, employee or affiliate or, to the
Knowledge of the Company, any corporation, partnership, trust or other Person in
which any such officer, director, employee or affiliate has a substantial
interest or is an employee, officer, director, trustee or partner, in each case
that would be required to be disclosed pursuant to Regulation S-K promulgated
under the 1933 Act.
2.17.          Equity Capitalization.  As of the date hereof, the authorized
capital stock of the Company consists solely of (a) 150,000,000 shares of Common
Stock, $0.001 par value, of which 4,379,425 are issued and outstanding and (b)
10,000,000 shares of preferred stock, $0.10 par value, of which (i) 12,300 of
which are designated series A Convertible Preferred Stock, of which 0 are issued
and outstanding, (ii) 12,300 of which are designated series B Convertible
Preferred Stock, of which 0 are issued and outstanding, and (iii) 40,617 of
which are designated series C Convertible Preferred Stock, of which 35,981 are
issued and outstanding.  No shares of Common Stock are held in treasury.  All of
such outstanding shares are duly authorized and have 
- 8 -

--------------------------------------------------------------------------------



 
been validly issued and are fully paid and non-assessable. 5,784 shares of the
Company's issued and outstanding Common Stock on the date hereof are owned by
Persons who are "affiliates" (as defined in Rule 405 of the 1933 Act and
calculated based on the assumption that only officers, directors and holders of
at least 10% of the Company's issued and outstanding Common Stock are
"affiliates" without conceding that any such Persons are "affiliates" for
purposes of federal securities laws) of the Company.  Except as set forth on
Section 2.17 of the Company Disclosure Schedule or pursuant to the Transaction
Documents:  (i) to the Company's Knowledge, no Person owns 10% or more of the
Company's issued and outstanding shares of Common Stock (calculated based on the
assumption that all convertible securities, whether or not presently exercisable
or convertible, have been fully exercised or converted (as the case may be)
taking account of any limitations on exercise or conversion (including
"blockers") contained therein without conceding that such identified Person is a
10% stockholder for purposes of federal securities laws); (ii) the Company's
capital stock is not subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the Company; (iii) there are
no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue any capital stock of the Company; (iv)
there are no outstanding debt securities, credit agreements, credit facilities
or other agreements, documents or instruments evidencing Indebtedness of the
Company or by which the Company is or may become bound; (v) there are no
financing statements securing obligations in any amounts filed in connection
with the Company with respect to any outstanding Indebtedness; (vi) there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of their securities under the 1933 Act (except pursuant to the
Registration Rights Agreement); (vii) there are no outstanding securities or
instruments of the Company which contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Company is or may become bound to redeem a security of the Company; (viii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Purchased Shares; (ix)
the Company has no stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement; and (x) the Company does not have
any liabilities or obligations required to be disclosed in the SEC Documents
which are not so disclosed in the SEC Documents, other than those incurred in
the ordinary course of the Company's business and which does not or would not
reasonably be expected to have a Material Adverse Effect.  The Company has
furnished to Buyer true, correct and complete copies of the Company's Amended
and Restated Certificate of Incorporation, as amended and as in effect on the
date hereof (the "Certificate of Incorporation"), and the Company's Amended and
Restated Bylaws, as amended and as in effect on the date hereof (the "Bylaws"),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto.
2.18.          Indebtedness and Other Contracts. Except as set forth on Schedule
2.18 of the Company's Disclosure Schedule, the Company is not in violation of
any term of, or in default under, any contract, agreement or instrument relating
to any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect.  Except as
disclosed in the SEC Documents, the Company (i) does not have any material
outstanding Indebtedness or other material obligations and (ii) is not a party
to any contract,
- 9 -

--------------------------------------------------------------------------------



 
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument would reasonably be
expected to result in a Material Adverse Effect.
 
2.19.          Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, government agency, self-regulatory organization or body pending or, to
the Knowledge of the Company, threatened against or affecting the Company, the
Common Stock or any of the Company's officers or directors which would be
reasonably likely to adversely affect the transactions contemplated by this
Agreement or would require disclosure in the SEC Documents, except as otherwise
disclosed in the SEC Documents or as set forth on Section 2.19 of the Company
Disclosure Schedule.  There has not been, and to the Knowledge of the Company,
there is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company.  The SEC
has not issued any stop order or other order suspending the effectiveness of any
Registration Statement filed by the Company under the 1933 Act or the 1934 Act.
2.20.          Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company is engaged.  The Company has
not been refused any insurance coverage sought or applied for, and the Company
has no reason to believe that it will be unable to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.
2.21.          Employee Relations.  Neither the Company nor any of the
Subsidiaries is a party to any collective bargaining agreement nor, to the
Company's Knowledge, does it employ any member of a union and there are no works
councils or similar representative bodies within the Company or any of the
Subsidiaries. The Company and each Subsidiary is in compliance in all material
respects with its wage payment obligations to current and former employees and
with its obligations to make tax-related deductions or withholdings from such
wages.  To the Company's Knowledge, except as would not have a Material Adverse
Effect, since January 1, 2015, there has not been any workplace accident,
illness or injury suffered by any employee or independent contractor of the
Company or any of the Subsidiaries that is not fully recovered or recoverable by
insurance and that is likely to give rise to any liability by the Company or any
of the Subsidiaries to such current or former employee, independent contractor
of the Company or any of the Subsidiaries. No current executive officer (as
defined in Rule 501(f) promulgated under the 1933 Act) of the Company or any of
the Subsidiaries has notified the Company or any of the Subsidiaries that such
officer intends to leave the Company or any of the Subsidiaries or otherwise
terminate such officer's employment with the Company or any of the Subsidiaries.
No current executive officer of the Company or any of the Subsidiaries is, to
the Company's Knowledge,  in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, with the Company or a Subsidiary, in each case, except as would not
reasonably be likely to result in a Material Adverse Effect.  Except as
described in the SEC Documents or as set forth Schedule 2.21 of the Company's
Disclosure
- 10 -

--------------------------------------------------------------------------------



 
Schedule, there are no pending legal claims or, to the Company's Knowledge,
threatened legal claims, asserted by any current or former employee of the
Company or any of the Subsidiaries against the Company or any of the
Subsidiaries, in each case, except as would not reasonably be likely to result
in a Material Adverse Effect. The Company and each of the Subsidiaries is in
compliance in all material respects with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. Except as set
forth in the SEC Documents or as set forth in Schedule 2.21 of the Company's
Disclosure Schedule or as would not, individually or in the aggregate, have a
Material Adverse Effect, neither the Company nor any of the Subsidiaries has
entered into or made: (i) any agreement currently in effect to make any payment
or to grant any loan or advance to any employee other than in respect of salary
or standard benefits; (ii) any agreement currently in effect with any employee
that provides that a change of control or a change of the management of the
Company or any Subsidiary shall entitle such employee to any payment or benefit
whatsoever or entitling him to treat himself as redundant or otherwise dismissed
or released from any obligation; (iii) any agreement currently in effect
imposing an obligation on the Company or any Subsidiary to change any terms of
employment or working conditions or to increase the rates of remuneration or to
make any bonus or incentive payments or any benefits in kind to any of its
employees at any future date nor has the Company or any Subsidiary announced or
proposed any such agreement; or (iv) any offer of an employment agreement to any
person that is outstanding.
2.22.          Pensions. Except as set forth in Section 2.22 of the Company
Disclosure Schedule, neither the Company nor the Subsidiaries have obligations
in respect of any retirement benefits (including any pre-pension, early
retirement or similar benefits payable on or following retirement, termination
of employment, disability or death) for or in respect of any present or former
employee or managing director of the Company or any Subsidiary, and/or their
spouses or dependents.
2.23.          Personal Property.  Except as set forth in Section 2.23 of the
Company Disclosure Schedule, each of the Company and the Subsidiaries has good
and marketable title to its personal property owned by it which is material to
the business of the Company, in each case, free and clear of all liens,
encumbrances and defects except such as would not have a Material Adverse
Effect.
2.24.          Real Property.
2.24.1.          Neither the Company nor any of the Subsidiaries owns any real
property or has the obligation to acquire title to any real property.
2.24.2.          Any real property and facilities held under lease by the
Company or any of the Subsidiaries (the "Company Real Property") are held by it
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company or any Subsidiary, as the case may be.
- 11 -

--------------------------------------------------------------------------------



 
2.24.3.          Except as would not, individually or in the aggregate, have a
Material Adverse Effect:
2.24.3.1.          There are no liens or encumbrances affecting the Company Real
Property.
2.24.3.2.          The current use of the Company Real Property complies with
every prevailing zoning plan and planning permission.
2.24.3.3.          No real property used or occupied by the Company or any of
the Subsidiaries, including the Company Real Property, is polluted or contains
or has contained asbestos.
2.24.3.4.          The Company and the Subsidiaries have observed the terms and
conditions of the leases of the Company Real Property and none of the Company or
any of the Subsidiaries received a complaint regarding any alleged breach of any
such terms or conditions.
2.24.4.          No obligation exists for the Company or any Subsidiary to
restore the Company Real Property in its original state.
2.25.          Intellectual Property Rights.
2.25.1.          The Company and its Subsidiaries own, or possess adequate
rights or licenses to use, all trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights necessary or material for use in their
respective businesses as now conducted (the "Company Intellectual Property").
2.25.2.          Except as set forth on Section 2.25.2 of the Company Disclosure
Schedule, neither the Company nor any Subsidiary has assigned or licensed any
Company Intellectual Property to any third party.  Except as set forth in the
SEC Documents, the Company has not received any written notice or claim
challenging the ownership or possession of its rights to use the Company
Intellectual Property, or suggesting that any other Person has any claim of
legal or beneficial ownership with respect thereto.  Except as set forth in the
SEC Documents, the Company has not received any written notice challenging,
terminating, amending, or affecting the interest of the Company in the Company
Intellectual Property.
2.25.3.          The Company has taken all necessary actions deemed commercially
reasonable by the Company to maintain and protect the Company Intellectual
Property including, if and when applicable and required, the secrecy or
confidentiality thereof, to the extent any such actions may be taken by the
Company.  Except as would not have a Material Adverse Effect, all applicable
filing, examination, maintenance and legal fees due as of the date hereof in
connection with the Company Intellectual Property have been paid in full.
2.25.4.          Except as set forth in the SEC Documents or as set forth on
Schedule 2.25.4 of the Company's Disclosure Schedule, the Company has not
received written notice of a claim, nor does the Company have any Knowledge that
any of the Company Intellectual Property is invalid, unenforceable, or misused. 
As used in this Agreement, the term
- 12 -

--------------------------------------------------------------------------------



 
"Knowledge" of an entity means the knowledge of any director, officer, general
partner or manager of such entity, including Knowledge that could have been
obtained by any such director, officer, general partner or manager of the entity
following reasonable investigation of the relevant matter.
2.25.5.          No Company Intellectual Property licensed to the Company, and,
to the Knowledge of the Company, no intellectual property licensed by the
Company is involved in any interference, reissue, reexamination, opposition or
cancellation proceeding or any other litigation or proceeding of any kind in the
United States or in any other jurisdiction.
2.25.6.          Except as set forth on Section 2.25.6 of the Company Disclosure
Schedule, to the Knowledge of the Company, no third party has, will be or
currently is infringing, misappropriating, diluting or otherwise misusing any of
the Company Intellectual Property.
2.25.7.          To the Knowledge of the Company, the transactions contemplated
by this Agreement shall have no adverse effect on the right, title and interest
of the Company and in and to Company Intellectual Property.
2.25.8.          Except as disclosed to Buyer in writing prior to the date
hereof, all current employees and consultants of the Company have signed
agreements (for the benefit of the Company) containing confidentiality
provisions and invention assignment provisions.
2.25.9.          Except as set forth in the SEC Documents, the Company has not
received any written communications alleging, nor does the Company have any
Knowledge, that it has violated or, by conducting its business as currently
conducted is currently violating any of the intellectual property rights of any
other Person.  To the Company's Knowledge, it is not necessary to the business,
as currently conducted, to obtain any other intellectual property rights from
any third Person other than those which are owned by or licensed to the Company
or are in the public domain.
2.25.10.          To the Company's Knowledge and except as would not result in a
Material Adverse Effect, it is not necessary to the business, as currently
conducted, to utilize any intellectual property of any of its employees of the
Company made prior to their employment by the Company, except for inventions,
trade secrets or proprietary information that have been assigned or licensed to
the Company.
2.25.11.          Since the last filing by the Company of its Form 10-K through
the EDGAR system, there has not been any sale, assignment or transfer of
ownership interest in any Company Intellectual Property or other intangible
assets of the Company.
2.26.          FDA.  Except as set forth in the SEC Documents or as set forth on
Section 2.26 of the Company Disclosure Schedul
2.26.1.          As to each product subject to the Food and Drug Administration
("FDA"), any EU Regulatory Entity or any comparable foreign laws, rules and
regulations (such laws and regulations, "Medical Regulations") that has been
developed, manufactured, tested, distributed and/or marketed by or on behalf of
the Company or the Subsidiaries (each such
 
- 13 -

--------------------------------------------------------------------------------



 
product, a "Company Product"), each such Company Product has been developed,
manufactured, tested, distributed and marketed in compliance in all material
respects with all applicable requirements under the Medical Regulations,
including those relating to registration and listing, good manufacturing
practice requirements, quality systems regulations, labeling, advertising,
record keeping and filing of required reports and security.  Except as set forth
on Section 2.26.1 of the Company Disclosure Schedule, the Company or the
Subsidiaries have not received any written notices from the FDA, any EU
Regulatory Entity or any other governmental agency or third party requiring the
termination, suspension or modification of any, preclinical or clinical studies
or tests or alleging a violation of any applicable Medical Regulations with all
preclinical and clinical trials, Company Products or proposed products. For
purposes of this Section 2.25, "EU Regulatory Entity" means (a) the body which
has the authority to act on behalf of a European Union (EU) member state to
ensure that the requirements of applicable medical device directives are carried
out in that particular member state (a "Competent Authority"), (b) a
certification organization which the Competent Authority of an EU member state
designates to carry out one or more of the conformity assessment procedures
according to the medical device directives, and (c) other comparable
governmental or non-governmental regulatory entities of an EU member state.
2.26.2.          Except as set forth in Schedule 2.26.2 of the Company's
Disclosure Schedule, the Company and the Subsidiaries have not had any Company
Product or manufacturing site subject to a governmental entity (including FDA or
any EU Regulatory Entity) shutdown or import or export prohibition, nor received
any notice of inspectional observations, "warning letters," "untitled letters"
or, to the Knowledge of the Company, requests or requirements to make changes to
the operations of the Company's business or the Company Products that if not
complied with would reasonably be expected to materially adversely affect the
operations of the Company's business, or similar correspondence or written
notice from the FDA, an EU Regulatory Entity or other governmental entity in
respect of the Company's business and alleging or asserting noncompliance with
any applicable Medical Regulations, laws, governmental permits or such requests
or requirements of a governmental entity, and, to the Knowledge of the Company,
none of the FDA, any EU Regulatory Entity or any other governmental entity is
considering such action. No Company Product or other safety report with respect
to the Company or the Company Products has been reported by the Company, and to
the Knowledge of the Company, no Company Product or other safety report is under
investigation by any governmental entity with respect to the Company Products or
the Company's business.  Except as set forth in Schedule 2.26.2 of the Company's
Disclosure Schedule, neither the Company nor the Subsidiaries have received any
written notices from the FDA, any EU Regulatory Entity or any other governmental
agency or third party requiring termination, suspension or modification of any
preclinical or clinical studies or tests or alleging a violation of any
applicable laws or regulations in connection with all preclinical and clinical
trials, Company Products or proposed products.
2.26.3.          The Company and the Subsidiaries have filed or caused to be
filed all required notices and other reports, including adverse experience
reports, with respect to all preclinical and clinical trials with respect to the
Company Products, except where such failure to file would not have a Material
Adverse Effect.
- 14 -

--------------------------------------------------------------------------------



          

 
2.26.4.          The Company and the Subsidiaries, or its designated agents, own
or have the right to use all regulatory documents, including all correspondence
and reports made to governmental authorities, with respect to the Company
Products or currently proposed products of the Company, except whether the
failure to own or use such documents would not have a Material Adverse Effect.
2.26.5.          Neither the Company nor any of the Subsidiaries, nor to the
Company's Knowledge, any Person that manufactures, tests or distributes any
Company Product on behalf of the Company has made with respect to any Company
Product, an untrue statement of a material fact or fraudulent statement to the
FDA, any EU Regulatory Entity or any other state or foreign regulatory authority
or failed to disclose a material fact required to be disclosed to the FDA, any
EU Regulatory Unit or any other state or foreign regulatory authority.
2.26.6.          The Company has not, and has not received written notice that
any Person that manufactures, tests or distributes any Company Product or
proposed product on behalf of the Company has, engaged in any conduct for which
debarment is mandated by 21 U.S.C. §335a(a) or any similar state or foreign law
or regulation or authorized by 21 U.S.C. §335a(b) or any similar state or
foreign law or regulation.
2.26.7.          Where and when applicable, the Company has been, and has not
received written notice that any Person that manufactures, tests or distributes
any Company Product or proposed product on behalf of the Company has not been,
in substantial compliance with the Medicare Anti-Kickback Statute, 42 U.S.C.
§1320a-7b(b) and implementing regulations codified at 42 C.F.R. §1001 and with
all similar state or foreign laws and regulations.
2.27.          Healthcare Matters.  Each of the Company and the Subsidiaries and
the operations thereof are and have been in compliance in all material respects
with all Healthcare Laws.  "Healthcare Laws" means all legal requirements and
government orders governing, regulating, restricting or relating or pertaining
to the manufacturing, testing, distribution, sale, marketing or advertising,
ordering or referring of, or the billing, coding or payment for, medical devices
that are applicable to the business of Company or the Subsidiaries, including
without limitation all (i) statutes, rules, regulations and other legal
requirements governing the operation and administration of Medicare, Medicaid or
other government healthcare programs, (ii) the federal Anti-Kickback Statute (42
U.S.C. § 1320a-7b), the federal Stark Law (42 U.S.C. § 1395nn), the federal
civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the federal Civil Monetary
Penalties Law (42 U.S.C. § 1320a-7a), the federal Exclusion Laws (42 U.S.C.
§ 1320a-7), the Federal Health Care Fraud Law (18 U.S.C. § 1347) and or any
comparable U.S., European Union, or other foreign laws, rules and regulations
relating to self-referral, anti-kickback, illegal remuneration, fraud and abuse
or the defrauding of or making or presenting of any false claim, false statement
or misrepresentation of material facts to any federal government programs or
other third-party payor, (iii) to the extent not otherwise defined as Medical
Regulations in Section 2.26.1 of this Agreement, the Federal Food, Drug and
Cosmetic Act, as amended, and the rules and regulations of the U.S. Food and
Drug Administration, and comparable laws, rules or regulations of any EU
Regulatory Entity or other state or foreign regulatory body, (iv) laws
pertaining to the privacy or security of protected health information within the
meaning of the Health Insurance Portability and Accountability Act of 1996,
Public Law 104-191 (1996) ("HIPAA"), the Health Information Technology for
Economic and Clinical Health Act, enacted
- 15 -

--------------------------------------------------------------------------------



          

 as Title XIII of the American Recovery and Reinvestment Act of 2009, Public Law
111-005 (2009) ("HITECH"), and similar privacy laws, and (v) all applicable
rules and regulations promulgated under, and state, local and foreign legal
requirements that address the subject matter of, any of the foregoing.
2.27.1.          There is, and has been, no action pending, or, to Company's
Knowledge, any action threatened in writing, alleging noncompliance with any
Healthcare Law by any of (i) the Company, (ii) the Subsidiaries or (iii) their
respective members, shareholders, owners, directors, managers, officers,
employees, or to Company's Knowledge, independent contractors or agents,
relating to the business of the Company or the Subsidiaries, except such as
would not reasonably be likely to result in a Material Adverse Effect.  None of
the Company or the Subsidiaries has received or been served in the last five (5)
years with any search warrant, subpoena, civil investigative demand, contact
letter or other written notice from any governmental authority or governmental
or private third-party payor alleging any or relating to any alleged material
violation by any of the Company of the Subsidiaries of any Healthcare Law.
2.27.2.          None of the Company or the Subsidiaries is or has been: (i)
excluded, debarred or suspended from participation in any governmental
healthcare program or other third-party payor plan or program, or any federal or
state governmental procurement or non-procurement program; (ii) convicted of any
criminal offenses relating to the delivery of an item or service under any
governmental healthcare program or other third-party payor plan or program,
fraud, theft, embezzlement, breach of fiduciary responsibility or other
financial misconduct in connection with the delivery of a healthcare item or
service or with respect to any act or omission under any governmental healthcare
program or other third-party payor plan or program, or interference with or
obstruction of any investigation into any criminal offense; (iii) subject to any
governmental order of, or any criminal, civil or administrative fine, assessment
or penalty imposed by, any governmental authority with respect to any
governmental healthcare program or other third-party payor plan or program; nor
(iv) party to any corporate integrity agreement, deferred prosecution agreement
or similar agreement, or subject to any reporting obligations relating to the
provision of any healthcare goods or services or the payment therefor pursuant
to any settlement agreement, with the Office of the Inspector General, U.S.
Department of Health and Human Services, U.S. Department of Justice or other
governmental authority; nor is any of the foregoing pending or, to the Company's
Knowledge, threatened.
2.28.          Environmental Laws.  Each of the Company and the Subsidiaries 
(i) is in compliance with all Environmental Laws, (ii) has received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct its businesses and (iii) is in compliance with all terms and
conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply would not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. "Environmental Laws" means all federal, state, local or foreign
laws relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
"Hazardous Materials") into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all
 
- 16 -

--------------------------------------------------------------------------------



authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
2.29.          Product Liability and Warranty. Except as set forth on Section
2.29 of the Company Disclosure Schedule. each product or service sold,
manufactured, designed, packaged, distributed, leased, provided or otherwise
delivered by the Company or the Subsidiaries has been in conformity, in all
material respects, with all applicable laws, contractual commitments and all
express and implied warranties, and neither the Company or any of the
Subsidiaries has any material liability (and, to the Company's Knowledge, there
is no, basis for any, present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand against, or recall by, the
Company) for replacement or repair of any such products or services or other
damages in connection therewith.  Except as set forth on Section 2.29 of the
Company Disclosure Schedule, to the Company's Knowledge, there is no, basis for
any, present or future action against the Company giving rise to any material
liability, arising out of product liability obligations or claims, or any injury
to Person or property, in each case as a result of the ownership, possession or
use of a product or service manufactured, sold, designed, packaged, distributed,
leased, delivered or provided by the Company.
2.30.          Data Privacy. In connection with its collection, storage,
transfer (including, without limitation, any transfer across national borders)
and/or use of any personally identifiable information from any individuals,
including, without limitation, any customers, prospective customers, employees
and/or other third parties (collectively "Personal Information"), the Company
and the Subsidiaries are and have been, to the Company's Knowledge, in
compliance in all material respects with all applicable laws in all relevant
jurisdictions, the Company's privacy policies and the requirements of any
contract or codes of conduct to which the Company is a party.  The Company and
the Subsidiaries have commercially reasonable physical, technical,
organizational and administrative security measures and policies in place to
protect all Personal Information collected by it or on its behalf from and
against unauthorized access, use and/or disclosure.  The Company and the
Subsidiaries have been, to the Company's Knowledge, in compliance in all
material respects with all laws relating to data loss, theft and breach of
security notification obligations.
2.31.          Tax Status.  Except as set forth on Section 2.31 of the Company
Disclosure Schedule and except as would not reasonably be likely to result in a
Material Adverse Effect on the Company and its Subsidiaries:
2.31.1.          The Company and the Subsidiaries (i) have filed all non-U.S.,
U.S. federal, state, local and other income and other material tax returns,
reports and declarations required by any jurisdiction to which the Company and
any of its Subsidiaries are subject ("Tax Returns") (and each such Tax Return is
correct and complete in all material respects), (ii) have timely paid all income
and other material taxes, governmental assessments and charges due ("Taxes")
(whether or not shown on any Tax Return), other than any such Taxes being
contested in good faith by appropriate proceedings, and (iii) have set aside
adequate reserves in accordance with generally accepted accounting principles
for Taxes being contested as described in clause (ii).
- 17 -

--------------------------------------------------------------------------------



 
2.31.2.          The Company and its Subsidiaries have not received written
notice of unpaid Taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction.
2.31.3.          There is no action, audit, dispute or claim now pending, or
proposed or threatened in writing, against or with respect to the Company or any
of its Subsidiaries with respect to Taxes.
2.31.4.          No written claim has been made by a taxing authority in a
jurisdiction where any of the Company or its Subsidiaries do not file tax
returns that any of them is or may be subject to taxation by that jurisdiction.
2.31.5.          There are no liens on any of the stock or assets of any of the
Company or its Subsidiaries with respect to Taxes (other than for Taxes not yet
due and payable or for which adequate reserves are provided for in the SEC
Documents).
2.31.6.          Each of the Company and its Subsidiaries (i) has withheld and
timely paid all material taxes required to have been withheld and paid, (ii) is
not subject to a waiver of any statute of limitations in respect of Taxes or any
extension of time with respect to a [material] Tax assessment or deficiency that
is still in effect, and (iii) is not subject to any private ruling or closing
agreement with a taxing authority, and (iv) is not a party to a tax allocation
or sharing agreement (other than any agreement solely among the Company and its
Subsidiaries and other than the indemnification and gross-up provision of the
Company's credit facilities and similar provisions of any other agreement
entered into in the ordinary course of business (e.g., leases), the principal
purpose of which is not related to taxes).
2.31.7.          None of the Company or its Subsidiaries has liability for the
Taxes of another person (other than the Company or its Subsidiaries) as
transferee or successor, by contract or pursuant to law.
2.31.8.          Except for any taxable period (or portion thereof) ending after
the Closing Date as a result of any intercompany transaction, excess loss
account, prepaid amount, cancellation of indebtedness income, or change of
accounting method, except to the extent that the liability or inclusion of
income, as applicable, would not result in a Material Adverse Effect.
2.31.9.          No Subsidiary [other than Photomedex India Private Limited] is
a foreign entity, and the Company does not own any record or beneficial interest
in any other foreign entity.
2.32.          Internal Accounting and Disclosure Controls.  Except as provided
in Section 2.32 of the Company Disclosure Schedule, the Company maintains
internal control over financial reporting (as such term is defined in Rule
13a-15(f) under the 1934 Act) that is sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management's general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management's general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and
- 18 -

--------------------------------------------------------------------------------



liabilities at reasonable intervals and appropriate action is taken with respect
to any difference.  The Company maintains disclosure controls and procedures (as
such term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company's management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.  Except as set forth in Section 2.32 of
the Company's Disclosure Schedule, the Company has not received any notice or
correspondence from any accountant or other Person relating to any potential
material weakness or significant deficiency in any part of the internal controls
over financial reporting of the Company.  There are no material disagreements
presently existing, or reasonably anticipated by the Company to arise, between
the accountants and lawyers presently employed by the Company.
2.33.          Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off-balance sheet entity that is required to be disclosed by the Company
in its 1934 Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
2.34.          Investment Company Status.  The Company is not, and upon
consummation of the sale of the Purchased Shares will not be, an "investment
company," an affiliate of an "investment company," a company controlled by an
"investment company" or an "affiliated person" of, or "promoter" or "principal
underwriter" for, an "investment company" as such terms are defined in the
Investment Company Act of 1940, as amended.
2.35.          Acknowledgement.  The Company acknowledges that sales of shares
of Common Stock by Buyer following the effectiveness of the Registration
Statement or pursuant to Rule 144 or otherwise pursuant to an exemption from
registration may reduce the price of the Common Stock.  None of the foregoing
shall constitute a breach of this Agreement or any other obligation of Buyer.
2.36.          Manipulation of Price.  The Company has not, and, to the
Knowledge of the Company, no Person acting on its behalf has, directly or
indirectly, (i) taken any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Purchased Shares, (ii) sold, bid
for, purchased, or paid any compensation for soliciting purchases of, any of the
Purchased Shares, or (iii) paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of the Company.
2.37.          U.S. Real Property Holding Corporation.  The Company is not and
has not ever been a U.S. real property holding corporation within the meaning of
Section 897 of the Code, and the Company shall so certify upon Buyer's request.
2.38.          Registration Eligibility.  The Company is eligible to register
the resale of the Purchased Shares by Buyer on Form S-3.
- 19 -

--------------------------------------------------------------------------------





2.39.          Transfer Taxes.  On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance, sale and transfer of the Purchased Shares to be
sold to Buyer hereunder will be, or will have been, fully paid or provided for
by the Company, and the Company shall file any Tax Returns required to be filed
with respect to such taxes.
2.40.          Shell Company Status.  The Company is not, and has never been, an
issuer identified in, or subject to, Rule 144(i).
2.41.          Illegal or Unauthorized Payments; Political Contributions. 
Neither the Company nor, to the Company's Knowledge, any of the officers,
directors, employees, agents or other representatives of the Company or any
other business entity or enterprise with which the Company is or has been
affiliated or associated, has, directly or indirectly, made or authorized any
payment, contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (a) as a kickback or bribe to any Person or (b)
to any political organization, or the holder of or any aspirant to any elective
or appointive public office except for personal political contributions not
involving the direct or indirect use of funds of the Company.
2.42.          Money Laundering.  The Company is in compliance with, and have
not previously violated, the USA Patriot Act of 2001 and all other applicable
U.S. and non-U.S. anti-money laundering laws and regulations, including, without
limitation, the laws, regulations and executive orders and sanctions programs
administered by the U.S. Office of Foreign Assets Control, including, without
limitation, (i) Executive Order 13224 of September 23, 2001 entitled, "Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism" (66 Fed.  Reg. 49079 (2001)); and (ii) any
regulations contained in 31 CFR, Subtitle B, Chapter V.
2.43.          Registration Rights.  No holder of securities of the Company
(other than Buyer and other holders of the Company's securities who are parties
to the Registration Rights Agreement) has rights to the registration of any
securities of the Company because of the filing of the Registration Statement
under the Registration Rights Agreement or the issuance of the Purchased Shares
hereunder.
2.44.          Accounts Receivable.  All of the Company's and the Subsidiaries
accounts receivable reflected in the Company's last filed Quarter Report on Form
10-Q constituted at that time a valid claim in the full amount thereof against
the debtor charged therewith on the books of the Company, and has been acquired
in the ordinary course of business.
2.45.          Relationships with Customers and Suppliers.  Except as set forth
on Section 2.45 of the Company Disclosure Schedule, neither the Company nor any
of the Subsidiaries is engaged in any dispute with any customer or supplier and,
to the Knowledge of the Company, no customer or supplier intends to terminate or
modify its business relations with the Company, in each case where the result of
such dispute, termination or modification is likely to result in a Material
Adverse Effect.
- 20 -

--------------------------------------------------------------------------------



 
2.46.          Incentive Plan.  Prior to the date hereof, the Board (or a
committee thereof) has taken all necessary actions to adjust to reflect the
5-to-1 reverse stock split effected on April 6, 2017, (a) the total number of
shares of Common Stock available for issuance under the 2016 Omnibus Incentive
Plan (the "Plan") from 10,294,400 to 2,058,880 shares of Common Stock and (b)
all outstanding Incentive Awards (as such term is defined in the Plan) under the
Plan.  As of the date of this Agreement, the total number of shares of Common
Stock available for issuance under the Plan is 1,557,628. Except as set forth in
the SEC Documents and on Schedule Error! Reference source not found. of the
Company Disclosure Schedule, the Company does not have any employee stock option
plans other than the Plan, and no options remain outstanding under any other
stock option plans of the Company.
2.47.          Acknowledgement.  All disclosure provided to Buyer regarding the
Company, its business and the transactions contemplated hereby, including the
representations and warranties set forth in, and the schedules attached to, this
Agreement, furnished by or on behalf of the Company is true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.  Each press release issued by the Company during the twelve (12)
months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading.  No event or circumstance has occurred, or information exists with
respect to the Company or its business, properties, liabilities, prospects,
operations (including results thereof) or conditions (financial or otherwise),
which, under applicable law, rule or regulation, requires public disclosure at
or before the date hereof or announcement by the Company but which has not been
so publicly disclosed.   The Company acknowledges and agrees that Buyer makes
no, and has not made any, representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.
2.48          Acknowledgment Regarding Buyer's Purchase of Purchased Shares. 
The Company acknowledges and agrees that each of the Buyers is acting solely in
the capacity of an arm's length Buyer with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Buyer is acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by any Buyer or any of their
respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Buyer's purchase of the Purchased Shares.  The Company further represents to the
Buyer that the Company's decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
2.49          Acknowledgment Regarding Buyer's Trading Activity.  Anything in
this Agreement or elsewhere herein to the contrary notwithstanding, it is
understood and acknowledged by the Company that: (i) none of the Buyers has been
asked by the Company to agree, nor has the Buyer agreed, to desist from
purchasing or selling, long and/or short, securities of the Company, or
"derivative" securities based on securities issued by the Company or to hold the
Purchased Shares for any specified term, (ii) past or future open market or
other transactions
- 21 -

--------------------------------------------------------------------------------





 by the Buyer, specifically including, without limitation, Short Sales or
"derivative" transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company's
publicly-traded securities, (iii) the Buyer, and counter-parties in "derivative"
transactions to which any the Buyer is a party, directly or indirectly,
presently may have a "short" position in the Common Stock and (iv) the Buyer
shall not be deemed to have any affiliation with or control over any arm's
length counter-party in any "derivative" transaction.  The Company further
understands and acknowledges that (y) one or more Buyers may engage in hedging
activities at various times during the period that the Purchased Shares are
outstanding, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
3.          BUYER'S REPRESENTATIONS AND WARRANTIES.
Buyer represents and warrants to the Company that:
3.1.          Organization; Authority.  Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents to which
it is a party and otherwise to carry out its obligations hereunder and
thereunder.
3.2.          No Public Sale of Distribution.  Buyer is acquiring the Purchased
Shares, for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in violation of
applicable securities laws, except pursuant to sales registered or exempted
under the 1933 Act; provided, however, by making the representations herein,
Buyer does not agree, or make any representation or warranty, to hold any of the
Purchased Shares for any minimum or other specific term and reserves the right
to dispose of the Purchased Shares at any time in accordance with or pursuant to
a Registration Statement or an exemption under the 1933 Act.  Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Purchased Shares in violation of applicable
securities laws.
3.3.          Accredited Investor Status.  Buyer is an "accredited investor" as
that term is defined in Rule 501(a) of Regulation D.
3.4.          Reliance on Exemptions.  Buyer understands that the Purchased
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of Buyer to
acquire the Purchased Shares.
3.5.          Information.  Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Purchased Shares
which have been requested by Buyer, including a copy of
- 22 -

--------------------------------------------------------------------------------



          

 the Company's most recent Annual Report on Form 10-K, Quarterly Reports on Form
10-Q and current reports on Form 8-K, if any.  Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of, and receive answers
from, the Company concerning the offer and sale of the Purchased Shares and to
obtain any additional information Buyer has requested which is necessary to
verify the accuracy of the information furnished to Buyer concerning the Company
and such offering.  Buyer understands that its investment in the Purchased
Shares involves a high degree of risk.  Buyer has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Purchased Shares.  Buyer also
acknowledges and agrees that: (a) in making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby, Buyer has
relied solely upon its own investigation and the express representations and
warranties of the Company set forth in Section 2 of this Agreement; and (b)
neither the Company nor any other Person has made any representation or warranty
as to the Company or this Agreement, except as expressly set forth in Section 2
of this Agreement.
3.6.          No Governmental Review.  Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Purchased Shares or
the fairness or suitability of the investment in the Purchased Shares nor have
such authorities passed upon or endorsed the merits of the offering of the
Purchased Shares.
3.7.          Transfer or Resale.  Buyer understands that except as provided in
the Registration Rights Agreement:  (i) the Purchased Shares have not been and
are not being registered under the 1933 Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, or (B) pursuant to an exemption from
registration, including any sale of the Purchased Shares made in reliance on
Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor rule
thereto)("Rule 144").
3.8.          Validity; Enforcement.  This Agreement has been, and the other
Transaction Documents to which Buyer is a party, or will be upon delivery at the
Closing has been, duly and validly authorized, executed and delivered on behalf
of Buyer and each constitutes or, when delivered in accordance with the terms
hereof, will constitute, the legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.
3.9.          No Conflicts.  The execution, delivery and performance by Buyer of
the Transaction Documents to which it is a party and the consummation by Buyer
of the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of Buyer, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which Buyer is a party or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to Buyer, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the
- 23 -

--------------------------------------------------------------------------------



          

aggregate, reasonably be expected to have a material adverse effect on the
ability of Buyer to perform its obligations hereunder.
3.10.          Availability of Funds.  Buyer has all funds necessary to purchase
all the Purchased Shares to be issued under this Agreement and to timely
consummate the transactions contemplated herein.
3.11.          Illegal or Unauthorized Payments; Political Contributions. 
Neither Buyer nor, to Buyer's Knowledge, any of the officers, directors,
employees, agents or other representatives of Buyer or any other business entity
or enterprise with which Buyer is or has been affiliated or associated, has,
directly or indirectly, made or authorized any payment, contribution or gift of
money, property, or services, whether or not in contravention of applicable law,
(a) as a kickback or bribe to any Person or (b) to any political organization,
or the holder of or any aspirant to any elective or appointive public office
except for personal political contributions not involving the direct or indirect
use of funds of Buyer.
3.12.          Money Laundering.  Buyer is in compliance with, and have not
previously violated, the USA Patriot Act of 2001 and all other applicable U.S.
and non-U.S. anti-money laundering laws and regulations, including, without
limitation, the laws, regulations and executive orders and sanctions programs
administered by the U.S. Office of Foreign Assets Control, including, without
limitation, (i) Executive Order 13224 of September 23, 2001 entitled, "Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism" (66 Fed.  Reg. 49079 (2001)); and (ii) any
regulations contained in 31 CFR, Subtitle B, Chapter V.
3.13.          Legends. Buyer understands that, except as provided in Section
5.1, certificates evidencing the Purchased Shares may bear any legend as
required by the Blue Sky laws of any state and a restrictive legend in
substantially the form set forth in Section 5.1.
3.14.          Ownership of Common Stock.  Buyer is not, nor at any time during
the last three (3) years has it been, and "interested stockholder" of the
Company as defined in Section 203 of the Delaware General Corporation Law. 
Buyer does not own (directly or indirectly, beneficially or of record) and is
not a party to any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting or disposing of, in each case, any shares of capital
stock of the Company (other than as contemplated by this Agreement).
3.15.          Foreign Investors.  If the Buyer is not a United States person
(as defined by Section 7701(a)(30) of the Code), the Buyer hereby represents
that it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Purchased
Shares or any use of this Agreement, including (i) the legal requirements within
its jurisdiction for the purchase of the Purchased Shares, (ii) any foreign
exchange restrictions applicable to such purchase, (iii) any governmental or
other consents that may need to be obtained, and (iv) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale, or transfer of the Purchased Shares.  The Buyer's subscription
and payment for and continued beneficial ownership of the Purchased Shares will
not violate any applicable securities or other laws of the Buyer's jurisdiction.
- 24 -

--------------------------------------------------------------------------------



          

4.          COVENANTS.
4.1.          Commercially Reasonable Efforts.  Buyer shall use commercially
reasonable efforts to timely satisfy each of the conditions to be satisfied by
it as provided in Section 6 of this Agreement.  The Company shall use
commercially reasonable efforts to timely satisfy each of the conditions to be
satisfied by it as provided in Section 7 of this Agreement.
4.2.          Form D and Blue Sky.  The Company shall file a Form D with respect
to the Purchased Shares as required under Regulation D and to provide a copy
thereof to Buyer promptly after such filing.  The Company shall, on or before
the Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Purchased
Shares for sale to Buyer at the Closing pursuant to this Agreement under
applicable securities or "Blue Sky" laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to Buyer on or prior to the Closing Date.  Without
limiting any other obligation of the Company under this Agreement, the Company
shall timely make all filings and reports relating to the offer and sale of the
Purchased Shares required under all applicable securities laws (including,
without limitation, all applicable federal securities laws and all applicable
"Blue Sky" laws), and the Company shall comply with all applicable federal,
foreign, state and local laws, statutes, rules, regulations and the like
relating to the offering and sale of the Purchased Shares to Buyer.
4.3.          Reporting Status.  Until the date on which Buyer shall have sold
all of the Registrable Securities (the "Reporting Period"), the Company shall
timely file all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination.  Until such time that all of the Purchased Shares may be sold
without the requirement for the Company to be in compliance with Rule 144(c)(1)
and otherwise without restriction or limitation pursuant to Rule 144, and
provided that the Buyer is not then, and has not been in the 90 day prior
thereto, an Affiliate of the Company, if the Company (i) shall fail for any
reason to satisfy the current public information requirement under Rule 144(c)
or (ii) has ever been an issuer described in Rule 144(i)(1)(i) or becomes an
issuer in the future, and the Company shall fail to satisfy any condition set
forth in Rule 144(i)(2) (a "Public Information Failure") then, in addition to
the Buyer's other available remedies, the Company shall pay to the Buyer, in
cash, as partial liquidated damages and not as a penalty, by reason of any such
delay in or reduction of its ability to sell the Purchased Shares, an amount in
cash equal to one and a half percent (1.5%) of the aggregate Purchase Price of
the Buyer's Purchased Shares on the day of a Public Information Failure and on
every thirtieth (30th) day (pro-rated for periods totaling less than thirty
days) thereafter until the earlier of (a) the date such Public Information
Failure is cured and (b) such time that such public information is no longer
required  for the Buyers to transfer the Shares and Warrant Shares pursuant to
Rule 144.  The payments to which the Buyer shall be entitled pursuant to this
Section 4.5 are referred to herein as "Public Information Failure Payments." 
Public Information Failure Payments shall be paid on the earlier of (i) the last
day of the calendar month during which such Public Information Failure Payments
are incurred and (ii) the third (3rd) Business Day after the event or failure
giving rise to the Public Information Failure Payments is cured.  In the event
the Company fails to make Public Information Failure Payments in a timely
manner, such Public Information Failure Payments shall bear interest at the
- 25 -

--------------------------------------------------------------------------------



          

 rate of 1.5% per month (prorated for partial months) until paid in full.
Nothing herein shall limit the Buyer's right to pursue actual damages for the
Public Information Failure, and the Buyer shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.
4.4          Use of Proceeds.  The Company shall use the proceeds from the sale
of the Purchased Shares for general corporate purposes, for acquisition of
growth technologies in accordance with plans approved by the Board, and for
working capital.
4.5.          Financial Information.  The Company agrees to send the following
to Buyer during the Reporting Period unless the following are filed with the SEC
through the EDGAR system and are available to the public through the EDGAR
system, (i) within one (1) Business Day after the filing thereof with the SEC, a
copy of its Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q, any
interim reports or any consolidated balance sheets, income statements,
stockholders' equity statements and/or cash flow statements for any period other
than annual, any current reports on Form 8-K and any Registration Statements or
amendments filed pursuant to the 1933 Act, (ii) on the same day as the release
thereof, facsimile copies of all press releases issued by the Company (provided
that such press releases will be deemed delivered if posted on the Company's
website within one (1) Business Day of release thereof) and (iii) copies of any
notices and other information made available or given to the stockholders of the
Company generally, contemporaneously with the making available or giving thereof
to the stockholders.
4.6.          Listing.  The Company shall maintain the Common Stock's listing on
the Nasdaq Capital Market (the "Eligible Market").  Except as set forth in the
NASDAQ Letters, the Company shall not take any action which could be reasonably
expected to result in the delisting or suspension of the Common Stock on an
Eligible Market.  The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4.7.
4.7.          Disclosure of Transactions and Other Material Information.  The
Company shall, on or before 8:30 a.m., New York time, on the first (1st)
Business Day after the date of this Agreement, (i) issue a press release (the
"Press Release") reasonably acceptable to Buyer disclosing all the material
terms of the transactions contemplated by the Transaction Documents and (ii)
file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching all the material Transaction Documents (including all
attachments, the "8-K Filing").  From and after the issuance of the Press
Release, the Company represents to the Buyers that it shall have publicly
disclosed all material, non-public information delivered to any of the Buyers by
the Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon the issuance of such
press release, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, agents, employees or Affiliates on the one hand, and any of
the Buyers or any of their Affiliates on the other hand, shall terminate. 
Subject to the foregoing, unless and until a Change of Recommendation has
occurred, neither the Company nor Buyer shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
Buyer, to make any press
- 26 -

--------------------------------------------------------------------------------



          

release or other public disclosure with respect to such transactions (A) in
substantial conformity with the 8-K Filing and contemporaneously therewith and
(B) as is required by applicable law and regulations (provided that in the case
of clause (A) Buyer shall be consulted by the Company in connection with any
such press release or other public disclosure prior to its release).
4.8.          Additional Offerings.
In the event the Company at any time proposes to issue additional shares of its
capital stock (or rights convertible or exercisable into shares of capital
stock), other than (i) stock and options issued to employees or directors of, or
consultants or advisors to, the Company or any of the Subsidiaries pursuant to a
plan approved by the Board, or (ii) registered public offerings, Buyer shall
have a preemptive right to participate in any such issuance, allowing Buyer to
purchase such shares or rights, on terms and conditions no less favorable to
Buyer as those offered to any other offeree in such issuance, up to a percentage
of the total number of shares or rights offered by the Company in such issuance
equal to Buyer's percentage ownership of the Company's issued and outstanding
shares of capital stock immediately prior to such issuance.
4.9.          Non-Public Information.
Except with respect to the material terms and conditions of the transactions
contemplated by the Transaction Documents, which shall be disclosed pursuant to
Section 4.8, the Company covenants and agrees that neither it, nor any other
Person acting on its behalf will provide Buyer or its agents or counsel with any
information that constitutes, or the Company reasonably believes constitutes,
material non-public information, unless prior thereto the Buyer shall have
consented to the receipt of such information and agreed with the Company to keep
such information confidential.  The Company understands and confirms that the
Buyer shall be relying on the foregoing covenant in effecting transactions in
securities of the Company.  To the extent that the Company delivers any
material, non-public information to the Buyer without the Buyer's consent, the
Company hereby covenants and agrees that the Buyer shall not have any duty of
confidentiality to the Company, any of its Subsidiaries, or any of their
respective officers, directors, agents, employees or Affiliates, or a duty to
the Company, any of its Subsidiaries or any of their respective officers,
directors, agents, employees or Affiliates not to trade on the basis of, such
material, non-public information, provided that the Buyer shall remain subject
to applicable law. To the extent that any notice provided pursuant to any
Transaction Document constitutes, or contains, material, non-public information
regarding the Company or any Subsidiaries, the Company shall simultaneously file
such notice with the Commission pursuant to a Current Report on Form 8-K.  The
Company understands and confirms that the Buyer shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.
4.10.          D&O Insurance.  The Company shall maintain for a period ending
six years after the Closing, and fully pay the premium for, directors' and
officers' liability insurance policies covering current and former officers and
directors of the Company in respect of acts or omissions occurring at or prior
to Closing (including for acts or omissions occurring in connection with the
approval and execution by the Company of the letter of intent proposing the
transactions contemplated hereby, this Agreement and the consummation of the
Closing), and  containing terms that are no less favorable to any such officer
or director than those of the officers' and directors' liability insurance
policies in effect on the date of this Agreement         
 
- 27 -

--------------------------------------------------------------------------------



 
4.11.          Auditors.  Within ten (10) business days following Closing, the
Company shall retain as its outside auditors either a Big 4 accounting firm, or
another national accounting firm approved by Buyer.
5.          REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.
5.1.          Legends.  Buyer understands that the Purchased Shares have been
issued pursuant to an exemption from registration or qualification under the
1933 Act and applicable state securities laws, and except as set forth below,
the Purchased Shares shall bear any legend as required by the "Blue Sky" laws of
any state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE
HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.
5.2.          Removal of Legends.  Certificates evidencing the Purchased Shares
shall not contain any legend (including the legend set forth in Section 5.1
hereof), (i) while a registration statement covering the resale of such security
is effective under the 1933 Act, (ii) following any sale of such Purchased
Shares pursuant to Rule 144, (iii) if such Purchased Shares are eligible for
sale under Rule 144 free of any restrictions, or (iv) if such legend is not
required under applicable requirements of the 1933 Act (including judicial
interpretations and pronouncements issued by the staff of the Commission)
("Liquidity Date").  After the Liquidity Date, the Company shall cause its
counsel to promptly issue a legal opinion to the Transfer Agent or the Buyer if
required by the Transfer Agent to effect the removal of the legend hereunder, or
if requested by the Buyer, respectively.  The Company agrees that following the
Liquidity Date or at such time as such legend is no longer required under this
Section 5.2, it will, no later than two (2) Trading Days (as defined below)
following the delivery by the Buyer to the Company or the Transfer Agent of a
certificate representing Purchased Shares issued with a restrictive legend (such
date, the "Legend Removal Date"), deliver or cause to be delivered to the Buyer
a certificate representing such shares that is free from all restrictive and
other legends.  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 5.  Certificates for Purchased Shares subject to legend
removal hereunder shall be transmitted by the Transfer Agent to the
- 28 -

--------------------------------------------------------------------------------



          

 Buyer by crediting the account of the Buyer's prime broker with the Depository
Trust Company System as directed by the Buyer.  "Trading Day" shall mean a
Business Day on which the Principal Market is open for trading.
5.3           Failure to Remove Legends.  In addition to the Buyer's other
available remedies, the Company shall pay to the Buyer, in cash, (i) as partial
liquidated damages and not as a penalty, for each $2,000 of Purchased Shares
(based on the VWAP of the Common Stock on the date such Purchased Shares are
submitted to the Transfer Agent) delivered for removal of the restrictive legend
and subject to Section 4.1(c), $10 per Trading Day for each Trading Day after
the Legend Removal Date until such certificate is delivered without a legend and
(ii) if the Company fails to (a) issue and deliver (or cause to be delivered) to
the Buyer by the Legend Removal Date a certificate representing the Purchased
Shares so delivered to the Company by the Buyer that is free from all
restrictive and other legends and (b) if after the Legend Removal Date the Buyer
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Buyer of all or any portion of the
number of shares of Common Stock, or a sale of a number of shares of Common
Stock equal to all or any portion of the number of shares of Common Stock that
the Buyer anticipated receiving from the Company without any restrictive legend,
then, an amount equal to the excess of the Buyer's total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (including brokerage commissions and
other out-of-pocket expenses, if any) (the "Buy-In Price") over the product of
(A) such number of Purchased Shares that the Company was required to deliver to
the Buyer by the Legend Removal Date multiplied by (B) the lowest closing sale
price of the Common Stock on any Trading Day during the period commencing on the
date of the delivery by the Buyer to the Company of the applicable Purchased
Shares (as the case may be) and ending on the date of such delivery and payment
under this clause (ii). "VWAP" means, for any date, the price determined by the
first of the following clauses that applies: (a) if the Common Stock is then
listed or quoted on a Principal Market, the daily volume weighted average price
of the Common Stock for such date (or the nearest preceding date) on the
Principal Market on which the Common Stock is then listed or quoted as reported
by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)), (b)  if OTCQB or OTCQX is not a Principal
Market, the volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on OTCQB or OTCQX as applicable, (c) if the Common
Stock is not then listed or quoted for trading on OTCQB or OTCQX and if prices
for the Common Stock are then reported in the "Pink Sheets" published by OTC
Markets Group, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported, or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Buyers of a majority in interest of the Purchased Shares then
outstanding and reasonably acceptable to the Company, the fees and expenses of
which shall be paid by the Company.
6.          CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
6.1.          The obligation of the Company hereunder to issue and sell the
Purchased Shares at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company's sole benefit and may
- 29 -

--------------------------------------------------------------------------------



 
be waived by the Company at any time in its sole discretion by providing Buyer
with prior written notice thereof:


6.1.1.          Buyer shall have executed each of the other Transaction
Documents to which it is a party and delivered the same to the Company.
6.1.2.          Buyer shall have delivered to the Company the Purchase Price at
the Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.
6.1.3.          The representations and warranties of Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date), and Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Buyer at or prior to
the Closing Date, and Buyer shall have delivered a certificate in form
reasonably acceptable to the Company and signed by an executive officer of Buyer
to the effect that this condition has been satisfied.
6.1.4.          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents, and no actions, suits or proceedings shall be in progress or pending
by any Person that seeks to enjoin or prohibit or otherwise materially adversely
affect any of the transactions contemplated by the Transaction Documents.
6.1.5.          The Company Stockholder Approval (as defined in the Accelmed
SPA) shall have been obtained and a simultaneous closing under that certain
Stock Purchase Agreement between the Company and Accelmed Growth Parties, L.P.
(the ""Accelmed SPA") shall have occurred.
6.1.6.          Buyer shall have delivered to the Company such other documents,
instruments or certificates relating to the transactions contemplated by this
Agreement reasonably required to consummate the transactions contemplated
hereby.
7.          CONDITIONS TO BUYER'S OBLIGATION TO PURCHASE.
7.1.          The obligation of Buyer hereunder to purchase the Purchased Shares
at the Closing is subject to the satisfaction, at or before Closing Date, of
each of the following conditions, provided that these conditions are for Buyer's
sole benefit and may be waived by Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:
7.1.1.          The Company shall have duly executed and delivered to Buyer each
of the Transaction Documents to which it is a party.
7.1.2.          Buyer shall have received evidence of the simultaneously closing
under the Accelmed SPA providing for a purchase by Accelmed, Buyer and Broadfin
Healthcare
- 30 -

--------------------------------------------------------------------------------



          

Master Fund, Ltd. of shares of the Company's Common Stock for an aggregate
purchase price of Fifteen million dollars ($15,000,000) at a price per share of
no less than $1.08.
7.1.3.          The Company shall have duly executed and delivered to Buyer the
Registration Rights Agreement in the form attached hereto as Schedule 7.1.3 (the
"Registration Rights Agreement").
7.1.4.          The Company and Rafaeli shall have entered into an employment
agreement appointing Rafaeli as CEO of the Company, in the form attached hereto
as Schedule 7.1.4 hereto, and such agreement shall remain in full force and
effect as of immediately following Closing effective as of Closing.
7.1.5.          The Board shall have approved this Agreement, the purchase by
Buyer of the Purchased Shares, and the other matters contemplated by the
Transaction Documents.
7.1.6.          The Company shall have obtained Stockholder Approval.
7.1.7.          The Company shall have delivered to Buyer a certificate
evidencing the good standing of the Company and each Subsidiary in the State of
Delaware, issued by the Delaware Secretary of State as of a date within ten (10)
days of the Closing Date.
7.1.8.          The Company shall have delivered to Buyer a certificate
evidencing the Company's and each Subsidiary's foreign qualification and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company and each such Subsidiary conducts business and
is required to so qualify, as of a date within ten (10) days of the Closing.
7.1.9.          The Company shall have delivered to Buyer a letter from the
Company's transfer agent certifying the number of shares of the Company's
capital stock, stating the outstanding shares of each class and series on the
Closing Date immediately prior to the Closing.
7.1.10.          The Common Stock (i) shall be designated for quotation on the
Principal Market and (ii) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum maintenance requirements of the Principal
Market; (b) since the date of this Agreement, the Company shall have timely
complied (without regard to any extensions) with all filing and reporting
obligations under the federal securities laws; and (c) the Company is in
compliance with all requirements in order to maintain quotation on the Principal
Market (including reporting requirements under the 1934 Act).
7.1.11.          No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents, and no actions, suits or proceedings shall be in progress or pending
by any Person that seeks to enjoin, prohibit or otherwise materially adversely
affect any of the transactions contemplated by the Transaction Documents.
- 31 -

--------------------------------------------------------------------------------



          
7.1.12.          Since the date of execution of this Agreement, the Company
shall not have filed nor be subject to any bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings for relief under
any bankruptcy law or any law for the relief of debtors instituted by or against
the Company.
8.          TERMINATION.
8.1.          Termination.  Anything contained in this Agreement to the contrary
notwithstanding, this Agreement may be terminated at any time prior to the
Closing:
8.1.1.          By either Buyer or the Company if the Closing has not occurred
by June 30, 2018 (the "Last Closing Date");
8.1.2.          By the written consent of Buyer, Accelmed and the Company;
8.1.3.          By Buyer upon termination of the Accelmed SPA; or
8.1.4.          By Buyer or the Company if any court of competent jurisdiction
in the United States or other governmental entity will have issued a final and
non-appealable order, decree or ruling permanently restraining, rejoining or
otherwise prohibiting the consummation of any material transaction contemplated
herein.
8.2.          Consequences of Termination.
8.2.1.          Except as otherwise expressly set forth in this Agreement, if
this Agreement is terminated pursuant to Section 8.1 all parties' respective
obligations hereunder shall then terminate, except that each party shall retain
the right to pursue any and all remedies available hereunder or otherwise
against any other party by reason of such other party's breach of any of its
representations, warranties or covenants herein prior to such termination, which
right shall survive the termination of this Agreement and shall remain in full
force and effect and the Company shall reimburse the Buyer, by wire transfer of
immediately available funds within two (2) Business Days after such termination,
Buyer's legal fees and expenses up to $25,0003.
9.          MISCELLANEOUS.
9.1.          Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement and
the other Transaction Documents shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state courts of the State of New York, for the adjudication
of any dispute hereunder or under any of the other Transaction Documents or in
connection herewith or therewith or with any transaction contemplated hereby or
thereby or discussed herein or therein,


--------------------------------------------------------------------------------

3 Note that Sabby's split 75/25.
- 32 -

--------------------------------------------------------------------------------



          

and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
9.2.          Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
9.3.          Headings; Gender.  The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.  Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof.  The terms "including,"
"includes," "include" and words of like import shall be construed broadly as if
followed by the words "without limitation." The terms "herein," "hereunder,"
"hereof" and words of like import refer to this entire Agreement instead of just
the provision in which they are found.
9.4.          Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties. 
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
9.5.          Entire Agreement; Amendments.  This Agreement, the other
Transaction Documents and the schedules and exhibits expressly attached hereto
and thereto supersede all other prior oral or written agreements between Buyer,
the Company, its affiliates and Persons
- 33 -

--------------------------------------------------------------------------------



          

 acting on its behalf solely with respect to the matters contained herein and
therein, and this Agreement, the other Transaction Documents, and the schedules
and exhibits expressly attached hereto and thereto contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein.  For clarification purposes, the Recitals are part of this
Agreement.  No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and Buyer.  No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party.  The Company has not, directly or indirectly, made any
agreements with Buyer relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents.  Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement, Buyer has not made any commitment or promise or has
any other obligation to provide any financing to the Company or otherwise.  As a
material inducement for Buyer to enter into this Agreement, the Company
expressly acknowledges and agrees that (i) no due diligence or other
investigation or inquiry conducted by Buyer, any of its advisors or any of its
representatives, or any information provided by or on behalf of the Company to
Buyer shall affect Buyer's right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Company's representations and
warranties contained in this Agreement or any other Transaction Document,
provided, that, Buyer shall not be entitled to seek damages for a breach of the
Company's representations and warranties contained in this Agreement or any
other Transaction Document to the extent such damages resulted from a breach of
which Buyer had knowledge of prior to the date hereof and (ii) unless a
provision of this Agreement or any other Transaction Document is expressly
preceded by the phrase "except as disclosed in the SEC Documents," nothing
contained in any of the SEC Documents shall affect Buyer's right to rely on, or
shall modify or qualify in any manner or be an exception to any of, the
Company's representations and warranties contained in this Agreement or any
other Transaction Document.
9.6.          Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, if
delivered personally; (ii) when sent, if sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) when sent, if sent by e-mail (provided
that such sent e-mail is kept on file (whether electronically or otherwise) by
the sending party and the sending party does not receive an automatically
generated message from the recipient's e-mail server that such e-mail could not
be delivered to such recipient) and (iv) if sent by overnight courier service,
one (1) Business Day after deposit with an overnight courier service with next
day delivery specified, in each case, properly addressed to the party to receive
the same.  The addresses, facsimile numbers and e-mail addresses for such
communications shall be:
If to the Company:

            STRATA Skin Sciences, Inc.
           100 Lakeside Drive, Suite 100]
        Horsham, PA 19044
        Telephone:          215.619.3200
        Facsimile:
        Attention:          Chairperson of the Board
 
- 34 -

--------------------------------------------------------------------------------







With a copy (for informational purposes only) to:




Duane Morris LLP
30 South 17th Street
Philadelphia, PA 19103-4196
Email:          JWKauffman@duanemorris.com
Telephone:          215.979.1227
Facsimile:          215.689.2724
Attention:          John W. Kauffman, Esq.


If to Buyer:


Robert Grundstein
COO and General Counsel
10 Mountainview Road, Suite 205
Upper Saddle River, NJ 07458
p / (646) 307-4527
c / (201) 993-9426
aim / RobGSabby
rgrundstein@sabbymanagement.com
or to such other address, facsimile number or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date and recipient facsimile number or (iii) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively.  A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above.
9.7.          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and its successors and assigns, including,
as contemplated below, any assignee of any of the Purchased Shares.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of Buyer.
9.8.          No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and its permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
9.9.          Survival.  The representations, warranties, agreements and
covenants shall survive the Closing, except that if a claim is not made in
respect of a particular representation or warranty within two (2) years of the
date hereof, such representation or warranty will expire at such time.
- 35 -

--------------------------------------------------------------------------------



          

9.10.          Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
9.10.1.          Without limiting the foregoing, in the event the Company is
required to issue additional shares pursuant to Section 9.10.1 of the Accelmed
SPA, then the Buyer shall also be issued additional shares of Common Stock
pro-rata based on the number of shares issued under this Agreement to the number
of shares issued pursuant to the Accelmed SPA, provided, however, to the extent
that such issuance would otherwise cause the Buyer's beneficial ownership of the
Common Stock (as calculated in accordance with Section 13(d) of the Exchange Act
and the rules and regulations promulgated thereunder) would exceed 4.99%, such
shares shall be held in abeyance by the Company for the benefit of the Buyer
until such time that the Buyer is able, in its discretion, to receive such
shares without exceeding such 4.99% limitation.
9.11.          Indemnification.
9.11.1.          In consideration of Buyer's execution and delivery of the
Transaction Documents and acquiring the Purchased Shares thereunder and in
addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless Buyer,
its affiliates, and their respective stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons' agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the "Indemnitees") from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys' fees and disbursements,
(collectively the "Losses") incurred by any Indemnitee as a result of, or
arising out of, or relating to, any claim (whether direct or derivative) of a
breach of fiduciary duty by the Board (or any committee thereof), or by any
director or by any stockholder, in connection with this Agreement and the
transactions contemplated herein; provided, however, that the Indemnitees shall
not be entitled to seek indemnification under this Section 9.11 until the
aggregate amount of all Losses exceed $100,000 in the aggregate, and then the
Indemnitees shall only be entitled to indemnification for Losses in excess of
such amount; and provided, further, that the aggregate amount of all payments to
which the Indemnitees shall be entitled to receive pursuant to this Section 9.11
shall in no event exceed the Purchase Price.
9.11.2.          Without limiting the foregoing, in the event the Company incurs
Losses arising out of, or related to, any Retained Risk, then Buyer shall be
issued additional shares of Common Stock as compensation for such Losses based
on the following formula:
AS = (LS*PBS)/1.08
"AS" means the total additional shares to be issued
"LS" means the Losses amount incurred with respect to a Retained Risk
- 36 -

--------------------------------------------------------------------------------



          

 
"PBS" means the Buyer's percentage ownership of the Company's issued and
outstanding shares of capital stock immediately following Closing, assuming full
conversion of all Preferred Stock at Closing.


9.11.3.          Provided, however, to the extent that such issuance would
otherwise cause the Buyer's beneficial ownership of the Common Stock (as
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder) would exceed 9.99%, such shares shall be
held in abeyance by the Company for the benefit of the Buyer until such time
that the Buyer is able, in its discretion, to receive such shares without
exceeding such 9.99% limitation.
9.11.4.          The term "Retained Risk" means each of the following:
9.11.4.1.          Any Tax or other payment obligation by the Company under
Section 280G of the Code by reason of the transactions contemplated herein4.
9.11.4.2.          Sales Tax obligations to the State of New York for periods
prior to Closing paid after Closing in excess of $77,000;
9.11.4.3.          Any Losses incurred by reason of any matter described in
Schedule 2.15 of the Company's Disclosure Schedule5.
9.11.4.4.          Any amounts payable by the Company to any placement agent,
financial or investment advisors, or brokers, relating to or arising out of the
transactions contemplated by this Agreement, except for payment to (i) H.C.
Wainwright & Co., LLC in an amount not to exceed 4% of Purchase Price, and (ii)
payment to Fairmount Partners in an amount not to exceed $680,000.
9.11.4.5.          Legal fees incurred by the Company through the Closing in
connection with the transactions contemplated hereby, whether or not paid by the
Company prior to the date hereof, in excess of $400,000.
9.11.4.6.          Premiums in excess of $200,000 for tail insurance covering
pre-Closing directors and officers of the Company.
9.12.          Fees and Expenses.  Except as otherwise provided in this
Agreement, each party to this Agreement shall bear all fees and expenses
incurred by such party in connection with, relating to or arising out of the
negotiation, preparation, execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated herein, including
financial advisors', attorneys', accountants' and other professional fees and
expenses, whether or not the Closing shall have occurred; provided, that the
Company shall reimburse Buyer for its legal, consulting, due diligence and
administrative costs related to the transactions contemplated



--------------------------------------------------------------------------------

4 For avoidance of doubt, excluding Dolev Rafaeli
5 Dealing with exceptions to the Sarbanes-Oxley reps
- 37 -

--------------------------------------------------------------------------------



          

herein, including the reasonable legal fees, disbursements and related charges
of Buyer's counsel (the "Buyer's Fees and Expenses") in an aggregate amount not
to exceed twenty-five thousand dollars ($25,000)6 at the earliest of (i) the
Closing, or  (ii) the termination of this Agreement for any reason other than by
reason of a breach of this Agreement by Buyer.  Without limiting the generality
of the foregoing, at Closing Buyer may set-off the Buyer's Fees and Expenses
against the Purchase Price.
9.13.          Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.  No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.  Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for stock dividends, stock
splits, stock combinations and other similar transactions that occur with
respect to the Common Stock after the date of this Agreement.
9.14.          Remedies.  Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by
law.  Furthermore, the parties recognize that in the event any party fails to
perform, observe, or discharge any or all of its obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the other party.  The parties agree therefore that either party shall be
entitled to seek specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security.  Without limiting the generality
of the foregoing, either party shall have the right to seek specific performance
of this Agreement, including the Closing and the performance by the other party
of all other actions contemplated herein.
9.15.          Exercise of Right.  No delay or omission to exercise any right,
power, or remedy accruing to any party upon any breach or default of another
party under this Agreement shall impair any such right, power, or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent, or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing or as provided in this Agreement.  All remedies, either under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.
 
[signature pages follow]



--------------------------------------------------------------------------------

6   Note that Sabby's split 75/25.
- 38 -

--------------------------------------------------------------------------------



          

 
IN WITNESS WHEREOF, each of Buyer and the Company has caused its signature page
to this Agreement to be duly executed as of the date first written above.
 
COMPANY:


STRATA SKIN SCIENCES, INC.


By:
 /s/ LuAnn Via  
 
Name:
 
LuAnn Via
 
 
Title:
 
Chairperson
 





SABBY HEALTHCARE MASTER FUND, LTD.


By:
/s/ Robert Grundstein
 
 
Name:
 
   Robert Grundstein
 
 
Title:
 
   COO
 





SABBY VOLATILITY WARRANT MASTER FUND, LTD.


By:
   /s/ Robert Grundstein  
 
Name:
 
   Robert Grundstein
 
 
Title:
 
    COO
 


 
 
 
 
 
 
 
 
 

 
[Signature page to Securities Purchase Agreement]



--------------------------------------------------------------------------------



INDEX OF DEFINED TERMS
Defined Term
Section
 
1933 Act
Recitals
1934 Act
Section 2.6
8-K Filing
Section 4.8
Agreement
Preamble
Board
Recitals
Business Day
Section 1.2
Buyer
Preamble
Buyer's Fees and Expenses
Section 9.12
Bylaws
Section 2.17
Certificate of Incorporation
Section 2.17
Closing
Section 1.2
Closing Date
Section 1.2
Code
Section 2.31
Common Stock
Recitals
Company
Preamble
Company Disclosure Schedule
Section 2
Company Intellectual Property
Section 2.25.1
Company Product
Section 2.26.1
Company Real Property
Section 2.24
Company Stockholder Approval
Section 2.2
Competent Authority
Section 2.26.1
Eligible Market
Section 4.7
Environmental Laws
Section 2.28
EU Regulatory Entity
Section 2.26.1
FDA
Section 2.26.1
Hazardous Materials
Section 2.28
Healthcare Laws
Section 2.27
Indebtedness
Section 2.11
Insolvent
Section 2.11
Knowledge
Section 2.25.4
Last Closing Date
Section 8.1.1
Losses
Section 9.11
Material Adverse Effect
Section 2.1
Medical Regulation
Section 2.26.1
NASDAQ Letters
Section 2.13
Person
Section 2.1
Personal Information
Section 2.30
Plan
Section 2.46
Press Release
Section 4.8
Principal Market
Recitals
Purchase Price
Section 1.1

Index of Defined Terms
 

--------------------------------------------------------------------------------



 

 
Purchased Shares
Section 1.1
Registrable Securities
Section 2.5
Registration Rights Agreement
Section 7.1.3
Registration Statement
Section 2.2
Regulation D
Recitals
Reporting Period
Section 4.3
Rule 144
Section 3.7
SEC
Recitals
SEC Documents
Section 2.10
Subsidiaries
Section 2.1
Tax
Section 2.31.1
Tax Returns
Section 2.31.1
Transaction Documents
Section 2.2
   









Index of Defined Terms
 

--------------------------------------------------------------------------------